Citation Nr: 0121119	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  97-32 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318.  

Eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and [redacted] 


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who served on active duty from September 1941 to 
May 1943, died in August 1996.  The appellant is his widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  

The appellant had a personal hearing on her appeal before the 
undersigned Board member at the RO in May 1999.  A complete 
transcript is of record.  


FINDINGS OF FACT

1.  The veteran, who served on active duty from September 
1941 to May 1943, died in August 1996 from autopsy-confirmed 
acute hemocardium due to ascending thoracic aortic dissection 
due to hypertensive cardiovascular disease.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  No medical evidence has been presented that attributes 
the onset of the fatal disease process, respectively, to any 
disease or injury during active service, to include an 
isolated and singular occurrence of malaria in April 1943.  

4.  No disability that was present at the time of the 
veteran's death, to include pulmonary emboli, aneurysm, 
atherosclerosis, prostatic hyperplasia, emphysema, and 
anthracosis, is shown to have been present during or until 
many years following active service, nor is any such 
disability shown to have resulted from the isolated and 
singular episode of malaria during active service or to be 
otherwise related to any inservice disease or injury.  

5.  The veteran was not totally disabled by reason of service 
connected disability at any time prior to his death.


CONCLUSIONS OF LAW

1.  Neither ascending thoracic aortic dissection nor 
hypertensive cardiovascular disease was incurred in or 
aggravated by active service, nor may either disability be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

3.  Payment of Dependency and Indemnity Compensation as if 
the veteran's death were service connected is not warranted 
under applicable law.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22 (2000).  

4.  The requirements for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35, are not met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1) (West 1991); 38 C.F.R. § 3.807(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The death certificate shows that the veteran died in August 
1996 at the age of 82 from acute hemopericardium due to an 
ascending thoracic aortic dissection and hypertensive 
cardiovascular disease.  An autopsy was performed and its 
findings were utilized to complete the cause of death.  
Service connection was in effect for no disability at the 
time of the veteran's death.  

The only available service medical record is a report dated 
in April 1943 that the veteran was treated for mixed type 
malarial fever (plasmodium vivax and falciparum).  He was 
discharged from the hospital where he was treated, to duty.  

Records from Jackson Memorial Hospital show that the veteran 
was an inpatient in March 1979 and showed vascular 
calcification in the aorta and in the left upper quadrant of 
the abdomen (both within the splenic artery).  An upper 
gastrointestinal X-ray series was noted that had shown 
changes indicative of active peptic disease superimposed upon 
previous peptic changes that had resulted in marked deformity 
of the duodenal bulb.  The final diagnoses were upper 
gastrointestinal bleeding and active duodenal ulcer disease.  

The veteran was treated for duodenal ulcer, status post 
gastrointestinal bleeding, in April 1979 at the Jackson 
Memorial Hospital.  Blood pressure of 170/100 was recorded.  
An upper gastrointestinal X-ray series in May 1979 showed a 
duodenal bulb deformity compatible with peptic ulcer disease.  
An undated clinical report reflects that he was seen when he 
was 68 for a history of elevated blood pressure for which he 
had been prescribed medication.  The impression was elevated 
blood pressure under control with medication.  

In January 1993, Holly Pomeranz, D.O., reported that the 
veteran was suffering from endstage emphysema, had taken a 
turn for the worse, and needed constant care.  

A private nurse's assessment in December 1994 indicated that 
the veteran had a history of malaria 40 years previously, 
mastoid surgery in 1920 and emphysema.  Chronic obstructive 
pulmonary disease and a bladder infection were diagnosed.  

In July 1995, the veteran was seen at Mount Sinai Medical 
Center for emphysema.  Past medical history included the flu 
for which he was hospitalized 2 or 3 days during which he 
lost weight that he had not regained and a urinary tract 
infection with hematuria for which he was treated at home 
without recurrence.  The physical findings were negative for 
elevated blood pressure, diabetes mellitus, myocardial 
infarction, and angina.  

In July 1996, Ricardo H. Blondet, M.D., reported that the 
veteran had extremely poor exercise tolerance and got 
fatigued with minimal exertion due to severe emphysema.  He 
reportedly was essentially wheelchair bound and required 
assistance from his family for routine daily activities.  

The autopsy report of August 1996 reflected findings of 
hemopericardium with dissection of the aortic root, old 
pulmonary emboli of the right middle lobe and right lower 
lobe, a coronary artery aneurysm of the left anterior 
descending branch, atherosclerosis of the aorta, moderate, of 
the coronary vessels, mild, and of the cerebral arteries, 
mild, fibroadenomatous prostatic hyperplasia, emphysema, and 
anthracosis.  The cause of death was identified as acute 
hemopericardium due to ascending thoracic aortic dissection 
and hypertensive cardiovascular disease.  

A September 1996 toxicology report from the autopsy showed no 
volatiles in the blood nor drugs in the urine.  

An October 1996 microscopic examination from the autopsy 
showed acute medial dissection and mild atherosclerosis 
without inflammation of the aorta, congestion and anthracosis 
of the lungs, congestion, arteriolar nephrosclerosis, focal 
chronic inflammatory cells infiltration, and tubular 
autolysis of the kidneys, mild yellow atrophy without 
steatosis or hepatitis of the liver, organizing pulmonary 
thromboembolus, congestion and anthracosis of the lungs, 
interstitial edema without acute ischemic changes or 
inflammation of the heart, and thrombosed atherosclerotic 
aneurysm of the left coronary artery.  

During the May 1999 hearing, the appellant testified that she 
had been told by doctors who had treated the veteran that it 
depended on the person who had had malaria whether it could 
lead to complications like the veteran had and which figured 
in his death.  An unnamed person had talked at length with 
the appellant and stated that the veteran's emphysema could 
have been caused by his malaria.  Malaria reportedly could 
have led to the causes of his death.  She stated that the 
veteran could have been damaged by his malaria.  She had also 
been told that some people were not affected by malaria.  The 
veteran reportedly could have had kidney complications from 
malaria.  Mr. [redacted] testified that, in April 1989, he 
witnessed the veteran have an attack of shaking and the 
veteran told him that he was having chills.  This reportedly 
was similar to attacks of someone else Mr. [redacted] knew who 
had malaria and had to take Quinine.  The appellant testified 
that the veteran had taken Quinine in the 50's and 60's and 
maybe the 70's.  The veteran reportedly had not told her that 
he was having any malaria attacks.  She stated that the 
veteran had never had a diagnosis of malaria to her knowledge 
since they had been together starting in 1976 and had never 
been hospitalized for symptoms of malaria, like chills and 
fever.  In response to questioning, the appellant indicated 
that she had not obtained written statements from medical 
specialists in the field and she was informed that obtaining 
a written opinion from a specialist would be beneficial to 
her case.  The record was held open to provide her the 
opportunity to attempt to obtain the medical opinion.

Multiple scientific and medical articles concerning malaria 
have been submitted by the appellant regarding complications 
and residuals of the disease, to include hemolysis, anemia, 
cerebral capillary and venous occlusion, hepatosplenomegaly, 
renal dysfunction, pulmonary edema, circulatory collapse, 
cardiac and gastrointestinal lesions, immunosuppression, 
clogged arteries, persistent ill health with recurrent 
attacks of fever, malaise, headaches, fatigue, and sweating, 
pigment production that could be mistaken for anthracosis, 
free radicals and antioxidants that were also implicated in 
atherosclerosis, hypertension, and tumor necrosis factor that 
affected other cellular immune products to activate and cause 
pathogens in many directions.  

The appellant submitted a prescription bottle of the veteran 
for quinine sulfate dated in February 1992.  
Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where arteriosclerosis and cardiovascular-renal 
disease, including essential hypertension, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding such presumption, regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

If service medical records are presumed destroyed, the Board 
has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The appellant argues that malaria caused kidney dysfunction 
that led to hypertension, aneurysm, aortic dissection and the 
death of the veteran.  She argues that malaria contributed to 
his cardiovascular disease.  Nevertheless, the appellant's 
arguments lack medical support.  She has submitted multiple 
articles in support of her claim, but nothing shows that the 
veteran had any residual of the malaria from which he 
recovered back in 1943 that could have caused or contributed 
substantially and materially to his death.  

Unfortunately, most of his service medical records were 
apparently destroyed.  Nevertheless, the one record that was 
received indicates that he recovered from his April 1943 bout 
with malaria to return to duty.  While additional postservice 
treatment records have been received, they reflect no 
complaint, finding or diagnosis of malaria or any medically 
confirmed residual/complication thereof.  

The generic, theoretical, hypothetical, scientific, 
impersonal, and/or epidemiologic information that the 
appellant has submitted in furtherance of her claim is not 
shown to relate to the veteran's particular health status in 
terms of any malady he was confirmed to have by specific and 
personal physical examination and medical treatment.  There 
has been no personal medical evidence that shows any 
relationship between the veteran's death from 
medically/autopsy confirmed causes and the episode of malaria 
he experienced during active service.  It is common knowledge 
that there are multiple risk factors implicated in 
cardiovascular disease. To attribute malaria as the cause of 
the fatal disease process in the absence of specific medical 
evidence linking the two disease entities together amounts to 
nothing more than speculation. 

The statements by the appellant and Mr. [redacted] that he 
suffered from attacks of malaria and was treated for malaria 
as late as 1992 are medically unverified and unsupported.  
Neither the appellant nor Mr. [redacted] are competent to 
identify any manifestation of malaria in the veteran.  While 
they are not doubted as to their memory that the veteran may 
have suffered episodes of chills, shaking and fever, they are 
unable to provide competent/credible evidence that such 
symptomatology were malarial in origin.  

Likewise, while the appellant has submitted a prescription 
bottle of quinine sulfate for the veteran dated in 1992, this 
alone is insufficient to prove that he had malaria or any 
complication/residual thereof.  The prescription was not 
shown to be for any sign or symptom of malaria, and does not 
constitute medical evidence that the veteran carried a 
diagnosis of malaria.  

The veteran is shown by autopsy evidence and medical 
conclusions based thereon to have died from acute 
hemopericardium due to an ascending thoracic aortic 
dissection that was caused by hypertensive cardiovascular 
disease.  No finding of a malarial component was medically 
identified to have figured in his death.  No textbook, 
laboratory or epidemiologic evidence has served to establish 
any linkage between the causes of his death and the isolated 
and apparently singular episode of malaria during active 
service more than 50 years prior to his death.  There is no 
claim or showing that hypertensive cardiovascular disease 
and/or ascending thoracic aortic dissection was present 
during or until many years following active service.  

The information submitted by the appellant that malaria 
adversely affects the immune system, the cardiovascular 
system, the respiratory system and the digestive system has 
been considered, but nowhere is there specific evidence that 
an isolated and singular episode of malaria has anything to 
do with the development many years later of hypertensive 
cardiovascular disease, aortic dissection and resultant 
hemopericardium that are shown to have combined to cause the 
veteran's death.  In other words, to summarize, there is no 
medical evidence of any linkage between inservice malaria and 
the causes of the veteran's death, nor is there medical 
evidence that any dysfunction material to his death was 
present during or until many years following his active 
service, or otherwise related to inservice disease or injury.  

The Secretary shall pay benefits under this chapter (38 
U.S.C.A. § 1301 et seq.) to the surviving spouse and to the 
children of a deceased veteran in the same manner as if the 
veteran's death were service connected.  The deceased veteran 
must not have died as the result of his own willful 
misconduct, and must have been in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability rated totally disabling 
if- (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. 
§ 1318.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that entitlement to DIC under § 1318 may be 
established (1) if the veteran was rated 100 percent disabled 
for the period stated above; (2) if the veteran would have 
been entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final BVA decisions; or (3) if, on 
consideration of the "evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable", the veteran 
hypothetically would have been entitled to receive a total 
disability rating for the required period of time immediately 
preceding the veteran's death.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  

The term "entitled to receive", as defined by 38 C.F.R. 
§ 3.22, means that at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents;
(2) VA was withholding the compensation 
under authority of 38 U.S.C. 5314 to 
offset an indebtedness of the veteran;
(3) the veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive 
compensation;
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2);
(6) VA was withholding payments because 
the veteran's whereabouts was unknown, 
but the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or
(7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309.

While the veteran had various disorders at the time of his 
death, as identified in the autopsy records, none is shown to 
have been present during active service or to have resulted 
from any injury or disease during active service, to include 
the isolated and singular episode of malaria in April 1943.  
Likewise, atherosclerosis is not shown to have been 
manifested until many years following active service.  

In the absence of any service connected disability, or any 
disability that should have been service connected and rated 
totally disabling, at the time of the veteran's death, to 
include malaria or any complication/residual thereof, the 
threshold requirement for entitlement to DIC under 
38 U.S.C.A. § 1318 are not met.  

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the surviving spouse of a veteran 
will have basic eligibility if the veteran was discharged 
from service under conditions other than dishonorable; and a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or he died as a result of 
a service-connected disability.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 1991); 38 C.F.R. § 3.807(a) (2000).  The 
veteran had honorable service.  It is not contended and the 
evidence does not show that a permanent total service-
connected disability was in existence at the date of the 
veteran's death.  As discussed above, there is no competent 
evidence that the veteran died as the result of a service- 
connected disability.  This case does not meet any of the 
requisites for the payment of benefits under United States 
Code, Title 38, Chapter 35.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to an appellant and her 
representative and specified duties to assist appellants in 
the development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
various evidentiary development letters, and information 
provided to both the appellant and her representative during 
the hearing on their appeal satisfies the requirement at 
§ 5103 of the new statute in that they clearly notify the 
appellant and her representative of the evidence necessary to 
substantiate her claims; specifically, the need for competent 
clinical evidence relating any cause of the veteran's death, 
or other disability that was present at the time of his 
death, to an incident, injury, or disease of active service.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
appellant as plausibly relevant to her pending claims have 
been collected for review to include a competent clinical 
opinion regarding the causes of the veteran's death.  No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claims.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.  

Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 


